Per Curiam.

Defendant failed to controvert any of the allegations contained in plaintiff’s affidavit. Standing undenied these allegations are sufficient and no issue is raised. Defend*304ant’s opposition is limited to the claim that the person served was not, at the time, its president. This objection does not survive a general appearance. (N. Y. City Mun. Ct. Code, § 88; Civ. Prac. Act, § 237-a).
The judgment and order should be affirmed, with $10 costs.
Hofstadter, Steuer and Hecht, JJ., concur.
Judgment and order affirmed, etc.